Citation Nr: 0114079	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-19 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for traumatic amputation 
of two fingers with injury to other fingers, right hand, 
claimed as secondary to the veteran's service-connected 
generalized anxiety disorder.

2. Entitlement to service connection for a heart condition, 
claimed as secondary to the veteran's service-connected 
generalized anxiety disorder.

3. Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, and daughter


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty from December 1941 to April 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied his claims of secondary 
service connection for the traumatic amputation of two 
fingers of the right hand and a heart condition, as well as 
his claim of special monthly compensation based on the need 
for regular aid and attendance of another.

The veteran had originally initiated an appeal of an April 
1999 rating decision which had denied his claim of 
entitlement to an increased rating for his service-connected 
generalized anxiety disorder then rated as 30 percent 
disabling.  The veteran submitted a notice of disagreement 
with that decision in March 2000.  Thereafter, in a rating 
decision dated in March 2000, the RO increased the veteran's 
disability evaluation from 30 to 50 percent for the service-
connected generalized anxiety disorder.  He was provided 
written notice of that decision and instructed to submit a 
substantive appeal if he wished to continue his appeal of 
that issue.  Rather, the veteran submitted a statement in 
April 2000 that he had read and understood the information 
the RO had provided and he was "in agreement with this 
evaluation."  Thus, the Board finds that the veteran did not 
perfect his appeal as to an increased rating for the service-
connected generalized anxiety disorder; consequently, this 
issue is not before the Board.  See 38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993) (Board may 
exercise appellate jurisdiction only when there has been a 
timely presentation of a notice of disagreement, and the 
perfecting of an appeal with the submission of a timely 
substantive appeal.)


REMAND

Initially, the Board notes that the RO denied the veteran's 
two claims for service connection on the basis that he had 
failed to present well grounded claims; however during the 
pendency of this appeal the requirement of presenting a well 
grounded claim was eliminated.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Due to the fact that the RO previously denied the service 
connection claims on the basis that they were not well 
grounded, no development was undertaken on either claim.  On 
remand, the RO should request and obtain information from the 
veteran as to when and how the injuries to his right hand 
occurred, as well as where the veteran received medical 
treatment for these injuries.  The RO should then obtain the 
medical records of such treatment as well as medical records 
of treatment for the veteran's heart condition.  The veteran 
should also be afforded the appropriate VA examinations for 
the purpose of obtaining a medical opinion as to the 
likelihood of a causal relationship between the veteran's 
service-connected generalized anxiety disorder and his right 
hand injuries and/or heart disorder.  With regard to claims 
of secondary service connection, as in this case, the Court 
has also held that service connection is currently warranted 
when aggravation of a non service-connected condition is 
proximately due to or the result of a service connected 
condition.  See Allen v. Brown, 7 Vet. App 439 (1995).

In reviewing the current evidence of record, the Board notes 
that there are notations of the veteran exhibiting 
progressive symptoms of confusion, difficulty concentrating, 
and perhaps communicating as well, for several years.  These 
symptoms were noted but not explained in a December 1998 VA 
psychiatric examination report as well as reported in some 
detail by the veteran's daughter, a registered nurse, during 
the personal hearing conducted at the RO in March 2000.  It 
is not clear from the current evidence of record, whether 
these symptoms are manifestations of an organic disorder or 
other nonservice-connected disability or related to the 
veteran's service-connected generalized anxiety disorder.  In 
light of the veteran's claim for special monthly 
compensation, the Board believes that the veteran should be 
afforded another VA psychiatric examination, to include a 
review of the veteran's claims folder, in order to obtain a 
medical opinion as to whether the veteran's service-connected 
psychiatric disorder renders him in need of regular aid and 
attendance of another.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide information as to all 
health care providers who have treated 
him for his right hand injuries and heart 
condition since December 1998.  The RO 
should then, with the veteran's 
assistance, obtain any additional records 
that have not yet been associated with 
the claims folder.  If the search for 
such records has negative results, that 
fact should be documented in the claims 
folder and the veteran should be so 
notified.

2.  The RO should ensure that the veteran 
is scheduled for appropriate VA 
examinations, to include a psychiatric 
examination, to determine whether his 
claimed right hand injuries and heart 
disorder are causally related to his 
service-connected anxiety disorder, and 
whether his service-connected 
disability(ies) renders him in need of 
the regular aid and attendance of 
another.  The claims folder must be made 
available to the examiner(s) for review 
before the examination.  

The examiner(s) should express an opinion 
as to whether it is at least as likely as 
not that the veteran's right hand 
injuries and/or heart condition was 
caused or aggravated by the veteran's 
service-connected generalized anxiety 
disorder.  If it is determined that the 
appellant's current right hand injuries 
and/or heart condition was aggravated by 
his service-connected generalized anxiety 
disorder, an opinion as to the degree of 
disability over and above the degree of 
disability existing prior to such 
aggravation is requested.  If it is 
determined that there is no relationship 
between such aforementioned disabilities, 
an opinion as to the degree of severity 
and functional impairment associated with 
each one, individually, is requested.  If 
it is determined that the veteran's 
current right hand injuries and/or heart 
condition is related to an intercurrent 
injury, the aging process, or other 
pathology, without regard to the service-
connected generalized anxiety disorder, 
that information should also be clearly 
set out.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  

If additional specialty VA examinations 
are deemed necessary, the examiner is 
requested to schedule such examinations.  
The examiner is further requested to 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  

The examiner(s) should also express an 
opinion as to whether the veteran's 
service-connected disorder(s) renders him 
in need of the regular aid and attendance 
of another.  The opinion should be based 
only on impairment due to service-
connected disabilities.  The use of 
manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation is to be avoided.  See 38 
C.F.R. § 4.14 (2000)

3.  After completion of the above 
development, the RO should review the 
record and determine whether any further 
development is deemed necessary in light 
of newly obtained evidence.  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until she is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





